t c memo united_states tax_court charma gatlin cook petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in federal_income_tax with respect to the joint_return for made by p and her then husband which determination p did not contest r denied p’s subsequent request for relief from joint_and_several_liability under sec_6015 c or f held p is eligible to elect relief under sec_6015 and r has failed to nullify the election by demonstrating that she had actual knowledge at the time she signed the joint_return of the item giving rise to the deficiency held further r erred in denying p relief under sec_6015 held further p has no liability for the deficiency charma gatlin cook pro_se robert w west iii and linda j wise for respondent memorandum findings_of_fact and opinion halpern judge this case is before the court to review respondent’s denial of petitioner’s request for relief from joint_and_several_liability on the joint_return of income for made by petitioner and her then husband for the reasons stated we shall grant petitioner that relief unless otherwise stated all section references are to the internal_revenue_code as currently in effect findings_of_fact some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference residence at the time the petition was filed petitioner resided in ellisville mississippi petitioner’s marriage petitioner married m duane spruill in date the spruills separated in date and they were divorced on date tax_year for their taxable calendar_year the spruills made a joint_return of income the return reporting principally salary earned by petitioner and business income earned by mr spruill petitioner’s salary derived from two employers during the first months of she worked in the audit department of west quality food service west where she oversaw west’s numerous bank accounts assisted with inventories cleared checks and handled other miscellaneous tasks for a short_period during those months she supervised west’s accounts_payable department during the remainder of she worked for the city of ellisville mississippi in the water department where she performed billing services mr spruill’s business income derived from his self- employment as a contract oil well pumper mr spruill owned neither a computer nor a typewriter and petitioner assisted mr spruill in his business by hand-writing invoices she prepared the invoices on the basis of information received from mr spruill and at the end of each month she prepared a summary of invoices that mr spruill gave to his accountant petitioner did not see the moneys collected against those invoices nor did she see any record of the bank_deposits made by mr spruill from those collections she was not a signatory with respect to mr spruill’s business or personal bank accounts petitioner was not in a position to insist upon examining mr spruill’s business receipts deposits and income as he subjected petitioner to physical and emotional abuse throughout their marriage income_tax deficiency on date following an examination of the return respondent determined a deficiency in the spruills’ income_tax_liability of dollar_figure the deficiency the deficiency resulted principally from the omission from the return of an item of business income received by mr spruill dollar_figure of gross_receipts from thunder alley joint_venture the thunder alley receipts petitioner did not contest the deficiency but on date she did request relief from liability for the deficiency as a so-called innocent spouse on date respondent issued a notice of final_determination the notice denying petitioner’s request for innocent spouse relief petition on date petitioner timely filed a petition seeking our review of the notice opinion i introduction as a general_rule spouses filing joint federal_income_tax returns are jointly and severally liable for all taxes shown on the return or found to be owing sec_6013 in certain situations however a joint_return filer can avoid joint_and_several_liability by qualifying for relief therefrom under sec_6015 there are three types of relief available under sec_6015 full or apportioned relief under sec_6015 proportionate relief for divorced or separated taxpayers under sec_6015 and equitable relief under sec_6015 when relief is unavailable under either sec_6015 or c petitioner seeks relief alternatively under all three sections respondent has failed to carry his burden_of_proof with respect to a factual issue necessary to deny petitioner relief under sec_6015 consequently we grant petitioner relief under sec_6015 and we do not address her claims for relief under sec_6015 and f ii sec_6015 relief a requirements for eligibility we have described sec_6015 as functioning to relieve the requesting spouse of liability for the items making up the deficiency that would have been allocable solely to the non-requesting spouse if the spouses had filed separate tax returns for the taxable_year 117_tc_279 in order to obtain relief under sec_6015 the party seeking relief the requesting spouse must satisfy certain requirements specifically the return for which relief is sought must be a joint_return sec_6015 the requesting spouse must timely file an election for relief sec_6015 and at the time the election is filed she must no longer be married to or must be legally_separated or living apart from the individual with whom the requesting spouse filed the joint_return the nonrequesting spouse sec_6015 petitioner satisfies those requirements additionally relief is available to the requesting spouse only for that portion of the deficiency properly allocable to the nonrequesting spouse sec_6015 d respondent concedes that the deficiency is entirely allocable to mr spruill and we so find b actual knowledge a requesting spouse who meets the above requirements may yet be denied relief under sec_6015 if the commissioner can demonstrate that at the time the requesting spouse signed the joint_return she had actual knowledge of any item giving rise to a deficiency or portion thereof that is not allocable to her sec_6015 both this court and the court_of_appeals for the fifth circuit the court_of_appeals to which an appeal in this case would lie barring the parties’ stipulation to the contrary see sec_7482 have defined culpable knowledge for purposes of sec_6015 as the actual and clear awareness of the item as distinguished from mere reason to know of the item 282_f3d_326 ndollar_figure 5th cir affg 115_tc_183 in various circumstances we have found that the information available to a taxpayer as to the source_of_income was insufficient to supply her with actual knowledge of the item of omitted income see eg 114_tc_333 rowe v commissioner tcmemo_2001_325 martin v commissioner tcmemo_2000_346 indeed the secretary_of_the_treasury in his regulations interpreting sec_6015 has drawn the same distinction between reason to know and actual knowledge see sec_1_6015-3 income_tax regs knowledge of the source of an erroneous item_of_income is not sufficient to establish actual knowledge the effective date of those regulations however precludes their application to this case sec_1_6015-9 income_tax regs applicable for elections under sec_1_6015-3 income_tax regs filed on or after date to demonstrate petitioner’s knowledge of mr spruill’s receipt of the omitted item of business income the thunder alley receipts respondent proposes two findings_of_fact petitioner prepared the invoices for mr spruill’s business and the monthly summary of those invoices and she had knowledge of the billings specifically corresponding to the thunder alley receipts while we have made a finding equivalent to respondent’s first proposed finding of fact and respondent’s second proposed finding might fairly be presumed together those two proposed findings demonstrate no more than that petitioner had knowledge of the source of the unreported thunder alley receipts or perhaps had reason to know that mr spruill might have received those receipts we cannot conclude on the basis of those proposed findings_of_fact that petitioner had actual knowledge of the omitted thunder alley receipts it may well have been that in order properly to prepare her husband’s invoices and monthly summaries thereof petitioner had some knowledge of which customers had paid invoiced amounts of whether balances remained on some accounts and of those customers to which she would need to send further invoices from evidence of such knowledge we might be able to conclude that petitioner had actual knowledge of the omitted thunder alley receipts the record however is bare of such evidence petitioner appeared at trial and testified respondent’s counsel examined her but she did not inquire as to the details of the invoicing procedures respondent did not call mr spruill respondent has failed to prove that at the time petitioner signed the joint_return she had actual knowledge of the omission of the thunder alley receipts c conclusion petitioner was eligible to elect relief under sec_6015 and respondent has failed to nullify the election by demonstrating that she had actual knowledge at the time she signed the joint_return of the item giving rise to the deficiency iii conclusion respondent erred in denying petitioner relief under sec_6015 petitioner has no liability for the deficiency to reflect the foregoing for petitioner decision will be entered
